Citation Nr: 0311211	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the claim of entitlement to service connection for a left 
knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to August 1973 
and from July 1974 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that found that no new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a left knee disorder and 
depression.

This case was previously remanded by the Board in May 1999, 
March 2000, and August 2000 for additional development.

During the course of the appeal, a December 2002 rating 
decision granted service connection for depression.  As this 
decision represents a full grant of the benefit sought with 
regard to depression, it is no longer before the Board for 
consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1977). 

The Board notes that during a June 2002 personal hearing, the 
veteran's representative submitted additional evidence to 
reopen the claim of entitlement to service connection for a 
back disorder.  In addition, a May 2003 informal hearing 
presentation raised the issues of an earlier effective date 
for depression.  The representative also indicated that the 
veteran was disabled when the initial claim was filed, 
therefore a claim for pension should have been adjudicated.  
These issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  Evidence received since the February 1992 rating decision 
includes evidence that is not relevant and probative to the 
issue at hand, and, when viewed in conjunction with the 
evidence previously of record is not so significant that it 
must be considered in order to fairly decide the merits of 
the case.


CONCLUSION OF LAW

Evidence submitted since the February 1992 rating decision is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the January 1998 statement of the case and 
supplemental statements of the case dated in October 1999, 
April 2000, and April 2002, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
which would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  Although the 
RO made no specific reference to the VCAA, the Board finds 
that correspondence from the RO dated in August 2001 complied 
with the notice and duty to assist requirements.  The veteran 
was informed of the requirements for service connection and 
what type of evidence was needed to reopen his claim.  In 
addition, the RO notified the veteran of what evidence, if 
any, will be obtained by the claimant and what evidence, if 
any, will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Moreover, through previous Board remands, all relevant VA 
records were requested and obtained.

In view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claim, and has been provided 
ample opportunity to submit such information and evidence.

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.



Factual Background

A February 1992 rating decision denied entitlement to service 
connection for a left knee disorder; that decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2002).

Although the RO determined that new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection, the Board, in the first instance, must 
rule on the question whether new and material evidence has 
been submitted.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the February 
1992 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence before the RO at the time of the February 1992 
rating decision included service medical records; statements 
from Southern Suburban Neurology dated in April and June 
1985, a medical evaluation report from Barry L. Fischer, 
M.D., dated in August 1986, Cook County Hospital records 
dated from December 1986 to January 1987, a medical report 
from Hines VA Hospital (VAH) dated in July 1991, and an 
October 1991 VA examination report.  

Service medical records contained a single entry dated in 
October 1977 that noted complaints of several months of 
bilateral knee pain.  The pain was not the result of trauma 
and was greater on the right than the left.  Pain increased 
with running, marching, and activity.  Statements from 
Southern Suburban Neurology dated in April and June 1985 made 
no reference to a left knee disorder.  An evaluation report 
from Dr. Fischer dated in August 1986 noted a previous injury 
to the left knee.  Cook County Hospital records dated from 
December 1986 to January 1987 noted complaints of left knee 
pain in December 1986.  The progress notes indicated that, 
while on the job, the veteran jumped from a truck that was 
struck from the rear.  As he jumped, he hit a guard rail and 
fell, injuring various parts of his body including his left 
knee.  X-rays were negative.  He was told he had multiple 
contusions.  A follow-up examination in January 1987 noted 
left knee tenderness.  The diagnosis was contusion of the 
left knee evolved to patella chondromalacia.  The progress 
notes also related that an arthrogram of the left knee was 
done in April 1981 due to osteochondritis dissecans.  Medical 
records from Hines VAH indicated the veteran was admitted in 
June 1991 due to several symptoms that included left knee 
pain.  He indicated a previous diagnosis of osteochondritis 
dessicans of the left knee.  An October 1991 VA examination 
report noted a history consistent with other medical records.  
He indicated he had recurrent pain in the left knee with 
running and walking up stairs.  The diagnosis was 
degenerative joint disease of the left knee.

Upon consideration of this evidence, the RO denied service 
connection on the basis that the knee condition was first 
noted in 1981 after an injury and that it was too remote in 
history to be related to service.

Evidence received since the February 1992 rating decision 
consists of VA Chicago Health Care System, Lakeside Division 
(CHCS Lakeside) records dated from October 1978 to October 
1997; Hines VAH records dated from July 1991 to March 2000; 
Northwestern Memorial Hospital records dated in January 1996; 
records from Westside VA Medical Center (VAMC) dated from 
September to October 1997; progress notes from Skokie Meadows 
Nursing Home dated in March and April 1998, an evaluation 
report from Robert E. Bussell, M.D., dated in May 1998; a 
transcript of a December 1998 video conference hearing; VA 
medical records dated from November 1999 to  January 2000; a 
transcript of a June 2002 personal hearing; and a statement 
from the veteran's wife dated in June 2002.

Analysis

The Board has determined in its review of the evidence that 
new and material evidence has not been submitted because the 
evidence submitted is cumulative and fails to bear directly 
or substantially on the matter at hand.  In order be 
considered new and material, the evidence should provide some 
new information regarding an important aspect of the claim 
that was not addressed in evidence previously submitted. 

In the present case, evidence submitted from CHCS Lakeside 
and Hines VAH documented complaints, treatment, and diagnoses 
related to a left knee disorder.  As this type of evidence 
was considered at the time of the February 1992 rating 
decision, additional evidence to that effect is cumulative 
and not so significant that it must be considered in 
evaluating the claim.  Moreover, evidence of left knee 
complaints in these records did not predate complaints in 
evidence that was previously considered.

Records from Northwestern Hospital dated in January 1996, 
Westside VAMC dated from September 1997 to October 1997, 
Skokie Meadows Nursing Home dated in March and April 1998, 
Dr. Bussell dated in May 1989, and a June 2002 statement from 
the veteran's wife are not material because they do not 
address the issue of a left knee disorder.

Testimony from the veteran obtained in hearings in December 
1998 and June 2002 included a history of knee problems in 
service.  He stated his knee was drained three times in 
service.  He sought treatment at CHCS Lakeside in 1978.  The 
knee was injured again in 1982.  This evidence is also 
cumulative because knee complaints in service and a post-
service knee injury were of record and considered in the 
February 1991 decision.

In sum, when each piece of evidence is viewed separately and 
as a whole, it does not contribute to a more complete picture 
of the relationship between the veteran's knee disorder and 
service.

Having determined that new and material evidence has not been 
added to the record since February 1992, the veteran's 
application to reopen the claim for service connection for a 
left knee disorder is denied.



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a left knee disorder is denied. 


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

